Opinion of the Court
PER CuRiam:
We granted review in this case to consider whether the accused was prejudiced by trial counsel’s argument relative to the conviction of Private Lawrence.
Lawrence, a coaccused, who testified for the Government, had been previously tried and convicted. Trial counsel frequently referred to Lawrence’s conviction in his argument to the court on the issue of accused’s guilt. The fact of Lawrence’s guilt, however, had initially been made known to the court through cross-examination by defense counsel.
The issue was before us in United States v Domenech, 18 USCMA 314, 40 CMR 26. The reasoning developed in that case is applicable here.
The decision of the board of review is affirmed.